Exhibit 10.82
FOURTH AMENDMENT TO
LOAN AGREEMENT
This FOURTH AMENDMENT TO LOAN AGREEMENT dated as of February 28, 2009 (this
“Fourth Amendment”), is between RZB FINANCE LLC (the “Lender”) and Rio Vista
Energy Partners L.P. (the “Borrower”).
W I T N E S S E T H:
WHEREAS, Lender and the Borrower are parties to a Loan Agreement dated as of
July 26, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”; capitalized terms used herein having the meanings ascribed
thereto in the Loan Agreement unless otherwise defined herein); and
WHEREAS, the Borrower has requested certain amendments to the Loan Agreement,
and Lender is willing to agree to such amendments, subject to the terms and
conditions hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. Amendments.
Effective on the Effective Date set forth below, the definition of “Maturity
Date” in Section 1.1 of the Loan Agreement is amended and restated in its
entirety as follows:
““Maturity Date” means March 31, 2009.”
Section 2. Effectiveness of Amendment.
This Fourth Amendment shall become effective on the date (the “Effective Date”)
on which Lender shall have received:
(a) this Fourth Amendment duly executed by all parties hereto;
(b) the consents substantially in the form attached hereto (the “Consents”) duly
executed by the Guarantors and subordinated creditors (the names of which are
set forth on the Consents), as applicable;
(c) an amendment to the Mortgage, Deed of Trust and Security Agreement dated as
of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time) duly executed and delivered by Merger Sub, in form and substance
acceptable to Lender in its sole discretion; and
(d) such partnership or other authorization documents of the Borrower, the
Guarantors and subordinated creditors, as required by Lender, and opinions of
counsel as Lender shall request.

 

 



--------------------------------------------------------------------------------



 



Section 3. Effect of Amendment; Ratification; Representations; etc.
(a) On and after the date hereof, when counterparts of this Fourth Amendment
shall have been executed by all parties hereto, this Fourth Amendment shall be a
part of the Loan Agreement, all references to the Loan Agreement in the Loan
Agreement and the other Loan Documents shall be deemed to refer to the Loan
Agreement as amended by this Fourth Amendment, and the term “this Agreement”,
and the words “hereof”, “herein”, “hereunder” and words of similar import, as
used in the Loan Agreement, shall mean the Loan Agreement as amended hereby.
(b) Except as expressly set forth herein, this Fourth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Loan Agreement, as amended hereby, and the Loan Agreement, as amended hereby, is
hereby ratified, approved and confirmed in all respects.
(c) In order to induce Lender to enter into this Fourth Amendment, the Borrower
represents and warrants to Lender that before and after giving effect to the
execution and delivery of this Fourth Amendment:
(i) the representations and warranties of the Borrower set forth in the Loan
Agreement and in the other Loan Documents are true and correct (except that for
the purpose of this Section 4(c)(i), the references to “Subsidiaries” in
subsections 4.3(c) (second reference only), 4.8, 4.9, 4.10, 4.12, 4.15, 4.18 and
4.19 shall be deemed to be references to “Restricted Subsidiaries”),
(ii) no Default or Event of Default has occurred and is continuing; and
(iii) none of the Borrower or any Guarantor is (or will be at any time) a party
to any Related Contract (as defined in the MSA).
(d) The Borrower hereby represents and warrants to Lender, and by their
execution of the Guarantor Consent attached hereto, the Guarantors hereby
represent and warrant to Lender that:
(i) as of the date hereof, the principal amount outstanding of the Loan is
$4,000,000;
(ii) interest and fees have accrued thereon as provided in the Loan Agreement;
and
(iii) the obligation of the Borrower and the Guarantors to repay the Loan and
the other Obligations, together with all interest and fees accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to the payment of the
Obligations.

 

- 2 -



--------------------------------------------------------------------------------



 



Section 4. Release.
EACH OF THE BORROWER (IN ITS OWN RIGHT AND ON BEHALF OF ITS OFFICERS, EMPLOYEES,
INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) AND, BY THEIR EXECUTION OF THE
GUARANTOR CONSENT ATTACHED HERETO, THE GUARANTORS, HEREBY REPRESENTS,
ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS,
OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER
INCLUDING, WITHOUT LIMITATION, ANY SUCH DEFENSES, COUNTERCLAIMS, OFFSETS,
CROSS-COMPLAINTS, CLAIMS OR DEMANDS THAT CAN BE ASSERTED (I) TO REDUCE OR
ELIMINATE ALL OR ANY PART OF THE OBLIGATIONS OR (II) TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM THE LENDER OR ANY OF ITS PREDECESSORS,
SUCCESSORS AND ASSIGNS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS (COLLECTIVELY WITH THE LENDER, THE “RELEASED PARTIES”). EACH OF THE
BORROWER AND, BY THEIR EXECUTION OF THE GUARANTOR CONSENT ATTACHED HERETO, THE
GUARANTORS, HEREBY UNCONDITIONALLY AND IRREVOCABLY, VOLUNTARILY AND KNOWINGLY
WAIVES, REMISES, ACQUITS, AND FULLY AND FOREVER RELEASES AND DISCHARGES THE
RELEASED PARTIES FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, OR EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS FOURTH AMENDMENT IS EXECUTED, WHICH THE BORROWER OR ANY GUARANTOR
MAY NOW OR HEREAFTER HAVE AGAINST ANY OF THE RELEASED PARTIES AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION AND EXECUTION OF THIS FOURTH AMENDMENT.
Section 5. New York Law.
This Fourth Amendment shall be construed in accordance with and governed by the
laws of the State of New York, without regard to New York conflicts of laws
principles.

 

- 3 -



--------------------------------------------------------------------------------



 



Section 6. Severability.
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible, and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
Section 7. Counterparts.
This Fourth Amendment may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall together constitute one and the same agreement.
Signatures of the parties may appear on separate counterparts.

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the day and year first above written.

                      RIO VISTA ENERGY PARTNERS L.P.       RZB FINANCE LLC    
 
                    By:  Rio Vista GP LLC, as its General Partner              
 
 
                   
 
By:          By:        
 
 
 
Name: Ian Bothwell          
 
Name:    
 
  Title:           Title:    
 
                   
 
          By:        
 
             
 
Name:    
 
              Title:    

 

- 5 -



--------------------------------------------------------------------------------



 



GUARANTOR CONSENT
Each of the undersigned hereby (i) consents and agrees to the terms and
provisions of the Fourth Amendment to Loan Agreement to which this Guarantor
Consent is attached (the “Fourth Amendment”; capitalized terms used herein
having the meanings given to them in the Fourth Amendment unless otherwise
defined herein) and (ii) affirms the terms, conditions and the undersigned’s
obligations under and in connection with the Existing Guarantees (as defined
below) and confirms that its obligations thereunder are and shall remain in full
force and effect and apply to the Loan Agreement as amended by the Fourth
Amendment. “Existing Guarantees” shall mean (i) the Guarantee & Agreement dated
as of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time) between Penn Octane Corporation (“POC”) and Lender, (ii) the Guarantee &
Agreement dated as of July 26, 2007 (as amended, supplemented or otherwise
modified from time to time) between Rio Vista Operating Partnership L.P.
(“RVOP”) and Lender and (iii) the Guarantee & Agreement dated as of July 26,
2007 (as amended, supplemented or otherwise modified from time to time) between
Regional Enterprises, Inc. (“Regional”) and Lender.
Each of the undersigned further acknowledges and agrees that the Existing
Security Agreements (as defined below) and the liens and security interests
granted under the Existing Security Agreements shall remain in full force and
effect, shall continue without interruption as security for all of such
undersigned’s present and future liabilities and obligations to Lender under the
Existing Guarantees and each of the other Loan Documents to which it is a party
and shall not be limited or impaired by the Fourth Amendment. “Existing Security
Agreements” shall mean (i) the General Security Agreement dated February 13,
2002 between POC and Lender (as amended, supplemented or otherwise modified from
time to time), (ii) the General Security Agreement dated September 15, 2004
between RVOP and Lender (as amended, supplemented or otherwise modified from
time to time), (iii) the Mortgage, Deed of Trust and Security Agreement dated as
of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time), recorded on July 27, 2007 in Hopewell County, Virginia (instrument
#070002627) executed by Regional, (iv) the Assignment of Leases and Rents dated
July 26, 2007 (as amended, supplemented or otherwise modified from time to
time), recorded on July 27, 2007 in Hopewell County, Virginia (instrument
#070002628) executed by Regional and (v) the General Security Agreement dated
July 26, 2007 between Regional and Lender (as amended, supplemented or otherwise
modified from time to time).

          PENN OCTANE CORPORATION    
 
       
By:
       
 
 
 
Name: Ian Bothwell    
 
  Title:    

 

- 6 -



--------------------------------------------------------------------------------



 



          RIO VISTA OPERATING PARTNERSHIP L.P.    
 
        By: Rio Vista Operating GP LLC    
 
       
By:
       
 
 
 
Name: Ian Bothwell    
 
  Title:    
 
        REGIONAL ENTERPRISES, INC.    
 
       
By:
       
 
 
 
Name: Ian Bothwell    
 
  Title:    

 

- 7 -



--------------------------------------------------------------------------------



 



SUBORDINATED CREDITOR CONSENT
Each of the undersigned hereby:
(i) reaffirms the terms, conditions and the undersigned’s obligations under and
in connection with (i) the Agreement of Subordination and Assignment dated
November 18, 2007 (as amended, supplemented or otherwise modified from time to
time, the “ Penny Subordination Agreement”) executed by Rio Vista Penny LLC,
Northport Production Company and the Borrower and (ii) the Agreement of
Subordination and Assignment dated January 27, 2009 (as amended, supplemented or
otherwise modified from time to time, the “RVOGP Subordination Agreement” and
together with the Penny Subordination Agreement, the “Subordination Agreements”)
executed by Rio Vista Operating GP LLC and the Borrower; and
(ii) confirms that the Liabilities (as defined in the Subordination Agreements)
include, without limitation, all Liabilities arising from Loans (as defined in
the Loan Agreement) and other extensions of credit made by Lender after giving
effect to the Fourth Amendment to Loan Agreement to which this Subordinated
Creditor Consent is attached (the “Fourth Amendment”; capitalized terms used
herein having the meanings given to them in the Fourth Amendment unless
otherwise defined herein).

          RIO VISTA PENNY LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        RIO VISTA OPERATING GP LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

- 8 -